



C & J ENERGY SERVICES, INC.
2017 MANAGEMENT INCENTIVE PLAN


PERFORMANCE SHARE AGREEMENT


C&J Energy Services, Inc., a Delaware corporation (the “Company”), hereby awards
to you (the “Grantee”), as of the date (the “Date of Grant”) set forth on your
Bank of America Merrill Lynch “Benefits Online” equity award account (the
“Equity Account”), an award of restricted shares subject to performance-based
vesting (“Performance-Shares”), consisting of the target number of Performance
Shares (the “Target Performance Shares”) set forth in your Equity Account with
respect to the Award on that Date of Grant (the “Award”), pursuant to the C&J
Energy Services, Inc. 2017 Management Incentive Plan, as may be amended from
time to time (the “Plan”). Each Performance Share represents the right to
receive one Share; provided, that, depending on the level of performance
determined to be attained with respect to the performance conditions described
in Section 4, the number of Shares that may be earned hereunder may range from
0% to 200% of the Target Performance Shares then credited to your Equity Account
(the “Earned Performance Shares”), which Earned Performance Shares are also
subject to satisfaction of the applicable Time-Based Vesting Schedule. The Award
is subject to the terms of this Performance Share Agreement (this “Agreement”)
and the Plan. The Performance Shares granted hereunder shall be issued in the
name of the Grantee as soon as reasonably practicable after the Date of Grant,
pursuant to the terms herein, and shall be subject to the execution and return
of this Agreement by the Grantee through the electronic signature and/or
web-based approval and notice process authorized by the Company. Capitalized
terms used but not defined in this Agreement shall have the meaning attributed
to such terms under the Plan, unless the context requires otherwise or unless
otherwise provided herein. By executing this Agreement, the Grantee acknowledges
that his or her agreement to the covenants set forth in Section 8 is a material
inducement to the Company in granting this Award to the Grantee.
The terms and conditions of the Performance Shares granted hereby, to the extent
not controlled by the terms and conditions contained in the Plan, are as
follows:
1. No Right to Continued Employee Status or Consultant Service
Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of his or her Employee status, or, in the case of a Consultant,
to the continuation of his or her service arrangement, or in either case to
interfere with the right of the Company or, as applicable, any of its
Subsidiaries or other Affiliates to terminate the Grantee’s Business
Relationship (as defined in Section 8) at any time.
2. Coordination with Employment Agreement
The parties hereby acknowledge that the Grantee is a party to an employment
agreement between the Grantee and the Company (the “Employment Agreement”),
which may include provisions governing the treatment of stock options,
restricted shares or other equity-based awards granted to the Grantee prior to
the effectiveness of this Agreement. The parties acknowledge and agree that to
the extent that the Employment Agreement includes provisions in respect of the
treatment of stock options, restricted shares or other equity-based awards in
the event of termination of employment, a change of control, or other similar
event, (i) notwithstanding anything contained in this Agreement to the contrary,
such provisions in this Agreement shall govern the treatment of the Performance
Shares covered by the Award granted under this Agreement; and (ii) if, and to
the extent, such provisions in the Employment Agreement conflict with the
provisions in this Agreement, the terms of this Agreement shall control;
provided, however, that to the extent the Employment Agreement includes a
definition of “Cause”, “Good Reason”, or “Change of Control”, such term as used
in this Agreement shall have the meaning assigned to it in the Employment
Agreement. For the avoidance of doubt, if the Employment Agreement is silent
regarding matters concerning the treatment of stock options, restricted shares
or other equity-based awards in the event of termination of employment, a change
of control, or other similar event, then the terms of this Agreement shall
govern the treatment of the Performance Shares granted hereunder. Nothing herein
(including nothing contained in Section 8 herein) will replace any of the
Grantee’s obligations to the Company or its Subsidiaries or Affiliates with
respect to confidentiality, non-disclosure, return of property, non-competition
or non-solicitation, as all provisions of Section 8 herein are in addition to
all commitments and obligations the Grantee has to the Company and any of its
Subsidiaries or Affiliates, including all commitments and obligations created by
contract, statute and common law.
3. Restrictions; Forfeiture
The Performance Shares are restricted in the sense that they may be forfeited to
the Company (the “Forfeiture Restrictions”). You hereby agree that if the
Performance Shares are forfeited, as provided in Section 4, the Company shall
have the right to deliver the Performance Shares to the Company and/or the
Company’s transfer agent for, at the Company’s election, cancellation or
transfer to the Company.
4. Vesting Requirements; Effect of Termination of Service
Subject to the terms and conditions of this Agreement and the Plan, the
Forfeiture Restrictions on the Performance Shares will lapse and the Performance
Shares will vest and become earned subject to the satisfaction of both the
time-based vesting schedule set forth herein and the performance-based vesting
schedule set forth herein. You will be deemed to satisfy the time-based vesting
schedule if you remain continuously employed or continuously provide services to
the Company or any of its Affiliates from the Date of Grant through
[____________] (the “Time-Based Vesting Schedule”). In addition, the
performance-based vesting schedule will be deemed satisfied to the extent the
performance goals set forth in Appendix A attached hereto (the
“Performance-Based Vesting Schedule”) are satisfied.
Notwithstanding anything contained herein to the contrary, upon the Grantee’s
Termination without Cause by the Company or by the Grantee for “Good Reason” (as
defined below), then the Time-Based Vesting Schedule will be deemed satisfied
with respect to all Performance Shares unvested as of the date of such
Termination and such Performance Shares shall continue to vest in accordance
with the Performance-Based Vesting Schedule and will become earned and eligible
for settlement in accordance with Section 6 within sixty (60) days following the
end of the Performance Period subject to the satisfaction of the applicable
performance goals.
Notwithstanding anything contained herein to the contrary, upon the Grantee’s
Termination due to death or Disability, then the Time-Based Vesting Schedule
shall be deemed satisfied with respect to all unvested Performance Shares, and
such Performance Shares shall be deemed earned and vested at the Target Level
(as defined in Appendix A) with respect to the Performance-Based Vesting
Schedule.
Except as otherwise provided in this Agreement or as otherwise determined by the
Committee, if the Grantee’s Business Relationship Terminates, then those
Performance Shares for which the Grantee has not satisfied the Time-Based
Vesting Schedule or the Performance-Based Vesting Schedule as of the date of
such Termination shall become null and void and shall be deemed forfeited by the
Grantee and, for the avoidance of doubt, the right of the Grantee to earn or
receive further vesting of the Performance Shares under the Time-Based Vesting
Schedule or the Performance-Based Vesting Schedule shall terminate.
Notwithstanding anything contained herein to the contrary, upon the occurrence
of a Change of Control and to the extent the Grantee remains continuously
employed by or in a service relationship with the Company or any of its
Affiliates until the date of such Change of Control, the Time-Based Vesting
Schedule will be deemed satisfied for all Performance Shares unvested as of the
consummation of such Change of Control, and such Performance Shares shall be
deemed earned and vested at the Target Level (as defined in Appendix A) with
respect to the Performance-Based Vesting Schedule, and such Performance Shares
will become eligible for settlement in accordance with Section 6 within sixty
(60) days following the date of such Change of Control.
Unless otherwise provided herein, for purposes of this Agreement, “Good Reason”
shall mean (i) any material reduction in the Grantee’s authority or
responsibility other than (A) by reason of the Grantee’s Disability or (B) a
Termination for Cause, (ii) permanent relocation of the primary place of the
Grantee’s employment more than fifty (50) miles outside of Grantee’s primary
place of employment or (iii) a material reduction in the Grantee’s
then-effective base salary; provided that, if the Grantee, as of the date of
determination, is party to an effective services, severance or employment
agreement with the Company or any Subsidiary, “Good Reason” shall have the
meaning, if any, specified in such agreement.
5.    Restrictions on Transfer
(a)    The Performance Shares subject to this Award may not be sold,
transferred, assigned, pledged or otherwise disposed of or hypothecated (the
“Transfer Restrictions”) while the Performance Shares are subject to the
Forfeiture Restrictions. The Transfer Restrictions shall lapse for each Earned
Performance Share upon Grantee’s satisfaction of both the Performance-Based
Vesting Schedule and the Time-Based Vesting Schedule applicable to such Earned
Performance Share.
(b)    The foregoing Transfer Restrictions shall not prohibit the sale, transfer
or other disposition of such Performance Shares pursuant to a definitive
agreement executed by the Company in connection with a Corporate Transaction.
6. Escrow, Delivery of Shares and Restrictive Legend
(a)    Certificates or evidence of book-entry Shares representing the
Performance Shares shall be issued and held by the Company in escrow and shall
remain in the custody of the Company until their delivery to the Grantee or
nominee as set forth herein, subject to the Grantee’s delivery of any document
which the Committee or Company may, in its discretion, require as a condition to
the delivery of Shares to the Grantee or his or her estate, including, but not
limited to delivery of a share power, duly endorsed in blank, relating to the
Performance Shares.
(b)    Certificates or evidence of book-entry Shares representing the
Performance Shares which have vested and become Earned Performance Shares and
for which the Transfer Restrictions have lapsed pursuant to Section 4 of this
Agreement will be delivered to or otherwise made available to the Grantee (or,
at the discretion of the Grantee, joint in the names of the Grantee and the
Grantee’s spouse) or to the Grantee’s nominee at such person’s request.
(c)    The certificates, if any, representing the Earned Performance Shares
acquired pursuant to this Award shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or
under applicable state and Federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
(d)     Notwithstanding anything contained in the Agreement to the contrary,
each Earned Performance Share for which the Time-Based Vesting Schedule and
Performance-Based Vesting Schedule has been satisfied shall be settled under
this Section 6 as soon as practicable following the end of the Performance
Period but in no event later than the day that is sixty (60) days after the last
day of the Performance Period.
7. Rights as Shareholder
Upon the issuance and delivery of the Performance Shares to the Grantee and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, the Grantee shall be, unless and until such Performance Shares are
forfeited pursuant to Section 3 of this Agreement or sold or otherwise disposed
of pursuant to Section 5 of this Agreement, entitled to all rights of a common
shareholder of the Company, including, without limitation, the right to vote
such Performance Shares and the right to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that any
cash dividends or distributions declared or paid on the Performance Shares by
the Company shall be deferred and paid to the Grantee at the same time as the
Performance Shares in respect of which such dividends or distributions were made
vest and are earned pursuant to this Agreement; provided, further, that any
Shares distributed as a dividend or otherwise with respect of any Performance
Shares shall be subject to the same Time-Based Vesting Schedule and
Performance-Based Vesting Schedule and be subject to the same Transfer
Restrictions, and evidenced in the same manner, as such Performance Shares.
8. Prohibited Activities
The Grantee acknowledges and agrees that this Agreement further aligns the
Grantee’s interests with the Company’s long-term business interests and that the
restrictions contained in this Section 8 are reasonably related to the
protection of such business interests, including the preservation of the
Company’s goodwill and the protection of the Confidential or Proprietary
Information that Grantee has obtained or will obtain in the course of his or her
future Business Relationship with the Company. The Grantee further acknowledges
and agrees that his or her entry into this Agreement gives rise to an
expectation by the Company that the Grantee, as the recipient of the equity
securities of the Company and ancillary to this Agreement to provide the Grantee
with such securities and Confidential or Proprietary Information during the
period of his or her Business Relationship with the Company, will not interfere
with or otherwise damage the Company Business, either during the period of the
Grantee’s Business Relationship with the Company or thereafter. As an express
incentive for the Company to enter into this Agreement and in order to further
the Company’s legitimate business interests and interest in granting the Award
and entering into this Agreement, the Grantee agrees to the following covenants:
(a)
Prohibition against Certain Activities. The Grantee agrees that the Grantee will
not at any time: (x) disclose or furnish to any other Person or use for the
Grantee’s own or any other Person’s account any Confidential or Proprietary
Information (other than in the course of the Grantee’s service to the Company or
any Subsidiary or other Affiliate, if the Grantee is an Employee, Director or
Consultant to the Company or any Subsidiary or other Affiliate) except for
Permitted Disclosures (a “Prohibited Disclosure or Use”), or (y) commit a breach
of the provisions of Section 5 (a “Prohibited Transfer”) or z) make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company or any Subsidiary or other Affiliate, or any
employee, officer, director, member or shareholder of any of them (a “Prohibited
Disparagement”).

(b)
Return of Property. Upon the Grantee’s Termination for whatever reason, or upon
request of the Company or any Subsidiary or other Affiliate prior to the
Grantee’s Termination, the Grantee shall promptly deliver to the requesting
entity all materials, documents and other property of the Company or any
Subsidiary or other Affiliate, including originals and copies of all documents
and records (both paper and electronic), computer hardware and software
programs, computer files (and all other electronically stored information),
media, equipment and other materials containing any of the Company’s,
Subsidiary’s, Affiliate’s or any customer’s Confidential or Proprietary
Information or any summaries, extracts or derivative works thereof. Such
property includes but is not limited to all materials constituting or reflecting
Confidential or Proprietary Information.

(c)
Right to Cancellation and Recovery. The Grantee understands and agrees that the
Company has granted this Award to the Grantee to reward the Grantee for the
Grantee’s future efforts and loyalty to the Company, its Subsidiaries and other
Affiliates by giving the Grantee the opportunity to participate in the potential
future appreciation of the Company. Accordingly, if (v) the Grantee engages in
any Prohibited Disclosure or Use or breaches or violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party, or (w) the Grantee engages in any Prohibited Disparagement or breaches
or violates the Grantee’s obligations relating to non-disparagement under any
Restrictive Agreement to which the Grantee is a party, or (x) the Grantee
engages in any Prohibited Transfer, or (y) the Grantee is Terminated for Cause,
or (z) the Grantee violates Section 8 hereof, (collectively items (v) – (z),
“Prohibited Actions”) then, subject to Section 8(c)(iii) below, in addition to
any other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice (the date of such notice,
the “Forfeiture Notice Date”) to take any of the following actions:

(i)
The Company may terminate this Award and immediately cancel the Performance
Shares for which the Transfer Restrictions have not yet lapsed; and

(ii)
If such Prohibited Action occurs during the period of the Grantee’s Business
Relationship or within two (2) years following the Grantee’s Termination, the
Company may recover from the Grantee, and the Grantee shall pay over to the
Company, with respect to any Performance Shares on which the Transfer
Restrictions lapsed during the period of two (2) years prior to the earlier of
the occurrence of the Prohibited Action or the Grantee’s Termination (A) with
respect to any such Shares that the Grantee continues to own as of the
Forfeiture Notice Date, an amount equal to the aggregate Fair Market Value of
such Shares on the Forfeiture Notice Date; and (B) with respect to any such
Shares that the Grantee no longer owns as of the Forfeiture Notice Date, an
amount equal to either (x) if such Shares were disposed of in an open market
transaction, the proceeds received from the disposition of the Shares, or (y) if
such Shares were disposed of other than in an open market transaction, the
aggregate Fair Market Value of the Shares as of the Forfeiture Notice Date. If
the Grantee does not pay such amount over to the Company within twenty (20) days
of demand, such amount shall thereafter bear interest at the maximum rate
permitted by law and the Grantee shall be liable for all of the Company’s costs
of collection, including but not limited to, reasonable legal fees.

(iii)
Notwithstanding anything to the contrary, in the event that a Change of Control
has occurred and the Grantee is Terminated without Cause within the twelve (12)
months following the Change of Control, the Company may take the actions set
forth in Sections 8(c)(i) and (ii) only if the Grantee engages in any Prohibited
Disclosure or Use or breaches or violates the Grantee’s obligations relating to
the non-disclosure or non-use of confidential or proprietary information under
any Restrictive Agreement to which the Grantee is a party.

(d)
Other Remedies. The Grantee specifically acknowledges and agrees that the remedy
at law for any breach of this Section 8 will be inadequate and that the Company,
in addition to any other relief available to it, shall be entitled at the
discretion of the Board to seek temporary and permanent injunctive relief
without the necessity of proving actual damage or posting any bond whatsoever.
In the event that the provisions of this Section 8 should ever be deemed to
exceed the limitation provided by applicable law, then the Grantee and the
Company agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

(e)
Certain Definitions. For purposes of this Agreement, the following terms shall
have the meaning set forth below:

(i)
“Business Relationship” shall mean service to the Company or any Subsidiary or
other Affiliate, or a corporation or parent or subsidiary of such corporation
assuming or substituting a new Award for this Award, in the capacity of an
Employee, Director or Consultant, as applicable. Without limiting the scope of
the preceding sentence, it is expressly provided that the Grantee’s Business
Relationship shall be considered to have Terminated at the time of the
termination of the “Subsidiary” or “Affiliate” status under the Plan of the
entity or other organization that employs the Grantee or to which the Grantee
provides services as a Consultant. Any question as to whether and when there has
been a Termination of the Grantee’s Business Relationship, and the cause of such
Termination, shall be determined by the Committee and its determination shall be
final.

(ii)
“Company Business” shall mean any business in which the Company or any
Subsidiary or other Affiliate is: (x) engaged in during the term of the
Grantee’s Business Relationship; or (y) any business in which the Company or any
Subsidiary or other Affiliate has undertaken material substantive steps to
engage within the twelve (12) month period prior to such Termination, so long as
with respect to both prongs (x) and (y) of this sentence, the Grantee had
responsibilities with respect to, or Confidential or Proprietary Information
about, such business (or anticipated business) prior to the Termination. Without
limiting the foregoing, the Company Business shall be deemed to include the well
completion and servicing business (including, without limitation, hydraulic
fracturing, coiled tubing, pressure pumping, wireline, cementing, pressure
testing, pump-down, perforating, pipe recovery and other complementary
services), petroleum engineering services (including without limitation services
in connection with hydraulic fracture stimulation and reservoir engineering),
directional drilling and production services.

(iii)
“Confidential or Proprietary Information” shall mean confidential, competitively
valuable and/or proprietary information of the Company, its Subsidiaries and
other Affiliates and/or its and their Customers (to the extent such information
of Customers is provided to the Company, its Subsidiaries or other Affiliates
with an expectation of confidentiality), including without limitation all
intangible, trade secret and/or intellectual property of the Company, its
Subsidiaries and other Affiliates, and all copies, summaries, extracts or
derivative works thereof, whether developed prior to the date hereof or
hereafter, and whether with the assistance of the Grantee or otherwise. Without
limiting the foregoing, Confidential or Proprietary Information shall be deemed
to include (u) the Company’s, its Subsidiary’s and other Affiliate’s proprietary
computer software, databases and non-public lists of Customers, prospects,
candidates, and employees; employee applications; skills inventory sheets and
similar summaries of employee qualifications as well as employee compensation;
Customer ordering habits, billing rates, buying preferences, and short term
needs; sales reports and analysis; (v) employee reports and analysis; Customer
job orders and profit margin data; businesses processes, methods of operation
and sales techniques; (w) statistical information regarding the Company, its
Subsidiaries and other Affiliates; (x) financial information of the Company, its
Subsidiaries, other Affiliates and its and their Customers that is not publicly
available; (y) specially negotiated terms and pricing with vendors and
Customers; and (z) research and development, business projects, strategic
business plans and other strategic information and strategies; products and
solution services offered to Customers.

(iv)
“Customer” shall mean anyone who is a customer of the Company, any Subsidiary or
other Affiliate within the Restricted Area during the period of the Grantee’s
Business Relationship and as of the Grantee’s Termination.

(v)
“Permitted Disclosures” shall mean the disclosure of Confidential or Proprietary
Information (v) made with the prior written consent by the Board, (w) required
to be made by law or legal process, (x) in a good faith report of possible
violations of applicable law to any governmental agency or entity, (y) that is
protected under the whistleblower provisions of applicable law, or (z) otherwise
permitted as set forth in Section 9 below.

(vi)
“Restricted Area” shall mean: (a) during the portion of the Restricted Period
prior to the Termination, those geographic areas where the Company or any
Subsidiary or other Affiliate conducts the Company Business; and (b) during the
portion of the Restricted Period that follows the Termination, those geographic
areas within a 100-mile radius of those areas where the Grantee: (X) was based
on behalf of the Company, a Subsidiary or other Affiliate; or (Y) performed
services on behalf of the Company, a Subsidiary or other Affiliate. For the
avoidance of doubt, the Restricted Area shall include (but not be limited to)
the applicable areas within the States of Arkansas, Colorado, Idaho, Kansas,
Mississippi, Montana, Ohio, Oklahoma, Pennsylvania, Texas, Utah, West Virginia,
and Wyoming, and the following parishes within the State of Louisiana:
Bienville, Bossier, Caddo, Caldwell, Claiborne, DeSoto, Harrison, Iberia,
Jackson, Lafayette, Lincoln, Natchitoches, Red River, Sabine, St. Helena, St.
Martin, Webster, and Winn.

(vii)
“Restrictive Agreement” shall mean any agreement between the Company, or any
Subsidiary or other Affiliate, and the Grantee that contains non-competition,
non-solicitation, non-hire, non-disparagement, return-of-property or
confidentiality restrictions applicable to the Grantee.

9. Permitted Disclosures
Notwithstanding anything in this Agreement to the contrary:
(a)
nothing herein shall prevent the Grantee from making a good faith report of
possible violations of applicable law to any governmental agency or entity or
making disclosures that are protected under the whistleblower provisions of
applicable law, and the Grantee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is: (A) made (x) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and (y) solely for
the purpose of reporting or investigating a suspected violation of law; (B) made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (C) protected under the whistleblower provisions
of applicable law;

(b)
in the event Grantee files a lawsuit for retaliation by the Company or any
Subsidiary or other Affiliate for the Grantee’s reporting of a suspected
violation of law, the Grantee may (i) disclose a trade secret to Grantee’s
attorney and (ii) use the trade secret information in the court proceeding
related to such lawsuit, in each case, if Grantee (A) files any document
containing such trade secret under seal; and (B) does not otherwise disclose
such trade secret, except pursuant to court order; and

(c)
nothing herein or any other agreement between Grantee and the Company or any
Subsidiary or other Affiliate shall prevent the Grantee from lawfully, and
without obtaining prior authorization from the Company or any Subsidiary or
other Affiliate: (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by the U.S. Securities and Exchange Commission
(the “SEC”) or any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require the Grantee to obtain prior authorization from the Company or
any Subsidiary or other Affiliate before engaging in any of the foregoing
conduct referenced in this Section 8, or to notify the Company or any Subsidiary
or other Affiliate of having engaged in any such conduct.

10. Taxation
The Grantee understands that, unless a timely election is made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
when the Performance Shares are no longer subject to a substantial risk of
forfeiture (i.e., generally when the Performance Shares vest), the Grantee will
be obligated to recognize income, for Federal, state and local income tax
purposes, as applicable, in an amount equal to the Fair Market Value of the
Shares, determined as of the date the Performance Shares are no longer subject
to a substantial risk of forfeiture. The acceptance of the Shares by the Grantee
shall constitute an agreement by the Grantee to report such income in accordance
with then applicable law and to cooperate with the Company and its Subsidiaries
in establishing the amount of such income and corresponding deduction to the
Company and/or its Subsidiaries for its income tax purposes.
The Grantee is responsible for all tax obligations that arise in connection with
the Performance Shares. The Company may withhold from any amount payable to the
Grantee an amount sufficient to cover any Federal, state, foreign or local
withholding taxes which may become required with respect to the vesting of the
Performance Shares (“Tax Obligations”) or take any other action it deems
necessary to satisfy any income or other tax withholding requirements as a
result of the vesting of the Award. The Company shall have the right to require
the payment of any such taxes and require that the Grantee furnish information
deemed necessary by the Company to meet any tax reporting obligation as a
condition to issuing and releasing any Shares pursuant to the Award. The
Committee, in its discretion (which such discretion, if the Grantee is a
“statutory insider” within the meaning of Section 16(a) of the Exchange Act, may
not be delegated to management), may allow the Grantee to pay his or her Tax
Obligations in connection with the vesting of the Performance Shares by (x)
making a cash payment to the Company, (y) permitting the surrender or net
withholding of a portion of the Shares that have become vested, or (z)
surrendering Shares owned by the Grantee prior to vesting of the Award, in each
case having an aggregate Fair Market Value equal to the Tax Obligations;
provided, that if the Shares are not listed for trading on a national stock
exchange when the Tax Obligations become due, the Grantee may cause the Company
to purchase (or withhold) a number of Shares otherwise issuable to the Grantee
having a Fair Market Value sufficient to satisfy the Tax Obligations.
The Grantee hereby acknowledges that, with respect to the grant of Performance
Shares pursuant to this Award, he or she may file an election with the Internal
Revenue Service, within thirty (30) days of the Date of Grant, under Section
83(b) of the Code to be taxed on the Fair Market Value of the Performance Shares
as of the Date of Grant. The Grantee will seek the advice of his own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of his Award under Federal,
state, and any other laws that may be applicable. The Company and its agents
have not and are not providing any tax advice to the Grantee.
11. Securities Laws
Upon the acquisition of the Performance Shares, the Grantee will make such
written representations, warranties, and agreements as the Committee may
reasonably request in order to comply with securities laws or with this
Agreement. The obligation of the Company to issue and deliver the Performance
Shares granted hereunder shall be subject to all applicable laws, rules and
regulations, and such approvals by governmental agencies as may be required. The
Grantee hereby agrees not to offer, sell or otherwise attempt to dispose of any
Shares issued to the Grantee pursuant to this Agreement in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, or any other Federal, state or local law, or
the laws of any other country.
12. Notices
Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed (a) if to the Company,
to the Company’s Legal Department and (b) if to the Grantee, at the most recent
address, facsimile number or email contained in the Company’s records.
13. Agreement Subject to Plan and Applicable Law
This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. The Plan shall control in the
event there shall be any conflict between the Plan and this Agreement, and it
shall control as to any matters not contained in this Agreement. The Committee
shall have authority to make constructions of this Agreement, and to correct any
defect or supply any omission or reconcile any inconsistency in this Agreement,
and to prescribe rules and regulations relating to the administration of this
Award and other Awards granted under the Plan.
This Award shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof. Delaware has a substantial
relationship to the parties and transaction reflected herein and, in signing
below, the Grantee acknowledges and agrees that there is a reasonable basis for
the choice of Delaware law, as Delaware law is known to the parties and
well-developed with respect to the subject matters of this Agreement. The
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty and predictability in the application of the Agreement and the Plan
through which the Award is granted. The Grantee hereby consents to personal
jurisdiction in any action brought in any court, Federal or state, within the
State of Texas having subject matter jurisdiction in the matter.
14. Headings and Capitalized Terms
Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.
15. Severability and Reformation
If any provision of this Agreement (or part thereof) shall be determined by a
court of law to be unenforceable for any reason, such unenforceability shall not
affect the enforceability of any of the remaining provisions hereof (or parts
thereof), as such unenforceable provision (or part thereof) shall be severable
and this Agreement, to the fullest extent lawful, shall be reformed and
construed as if such unenforceable provision, or part thereof, had never been
contained herein, and such provision or part thereof shall be reformed or
construed so that it would be enforceable to the maximum extent legally
possible.
16. Binding Effect
This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.
17. Entire Agreement
This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except to the extent that the Plan may be considered to address the subject
matter hereof. Notwithstanding the foregoing, this Agreement shall be in
addition to, and shall not supersede or replace, any other Restrictive
Agreements. If there is any conflict between this Agreement and the Plan, then
the applicable terms of the Plan shall govern.
18. Waiver
Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.








APPENDIX A


PERFORMANCE VESTING REQUIREMENTS






